           Case 2:18-cv-04003-SMB Document 43 Filed 01/04/19 Page 1 of 7



 1   Thomas Retzlaff
     PO Box 46424
 2   Phoenix, AZ 85063-6424
     P: (210) 317-9800
 3
     Email: retzlaff@texas.net
 4
     Defendant, Pro se
 5

 6
                         IN THE UNITED STATES DISTRICT COURT FOR THE
 7                                   DISTRICT OF ARIZONA
                                       PHOENIX DIVISION
 8

 9
     Jason Lee Van Dyke,                            Case No.: 2:18-cv-04003-JJT
10
                   Plaintiff,
11
                                                    EMERGENCY NOTICE OF IMPENDING
     vs.
12                                                  ANTI-SLAPP DEADLINES AND REQUEST
                                                    FOR HEARING ON RETZLAFF’S MOTION
13   Thomas Christopher Retzlaff a/k/a Dean         TO DISMISS
     Anderson,
14
                   Defendant.
15

16

17

18
             The Court should (i) observe the deadlines of TEX. CIV. PRAC. &
19             REM. CODE § 27.001, et seq. (the Texas Citizens Participation
                Act, or “TCPA”); (ii) order a hearing on Retzlaff’s TCPA
20
               motion to dismiss before the deadline passes on January 22,
21            2019; and (iii) dismiss all of plaintiff’s claims within 30 days of
                                          the hearing.
22

23

24                                      A. INTRODUCTION
25
            Plaintiff is licensed attorney Jason Lee Van Dyke, representing himself pro se;
26

27
     defendant is Thomas Christopher Retzlaff, “a/k/a Dean Anderson.”

28
                DEFENDANT’S EMERGENCY NOTICE OF IMPENDING DEADLINES- 1
          Case 2:18-cv-04003-SMB Document 43 Filed 01/04/19 Page 2 of 7



 1         On November 8, 2018, plaintiff sued Retzlaff in the Superior Court of Maricopa
 2
     County seeking to obtain an ex parte restraining order and permanent injunction
 3

 4   constituting an unconstitutional, content-based prior restraint on speech. (ECF 1-1.)
 5         On November 8, 2018, Retzlaff, acting on his own behalf pro se, removed
 6
     plaintiff’s case to this Court because there is complete diversity between the parties and
 7

 8   because the amount in controversy is greater than $75,000. See 28 U.S.C. § 1322(a).
 9
           On November 23, 2018, Retzlaff filed his Anti-SLAPP Motion To Dismiss And
10

11
     Supporting Memorandum. (ECF 13.) On December 2, 2018, Retzlaff filed his

12   Supplemental Anti-SLAPP Exhibits. (ECF 19.)
13
           On December 10, 2018, Van Dyke filed his Response and Objections to
14

15   Retzlaff’s TCPA motion to dismiss. (ECF 32.)
16
           HOWEVER, on December 26, 2018, Van Dyke notified the Court that he
17

18
     “refuses to participate any further in this case” and he further stated that he no longer

19   wishes to receive any notifications pertaining to this case as “such notifications are a
20
     waste of plaintiff’s time.” (ECF 41.) Thus, all of his pending motions and objections
21

22   have been formally withdrawn as Van Dyke says he no longer wishes to participate in
23
     this lawsuit and he does not wish to be bothered by you people any more.
24
           The likely reason for this is because plaintiff Jason Lee Van Dyke is currently a
25

26   fugitive from justice facing criminal charges in Denton County, Texas, for which the
27
     Denton County Court has issued a no-bond arrest warrant. These criminal charges are
28
               DEFENDANT’S EMERGENCY NOTICE OF IMPENDING DEADLINES- 2
           Case 2:18-cv-04003-SMB Document 43 Filed 01/04/19 Page 3 of 7



 1   regarding Van Dyke’s repeated threats to murder Retzlaff on account of Retzlaff being
 2
     the primary witness against Van Dyke in an upcoming disbarment hearing that is set
 3

 4   for February 22, 2019, as well as for violating the conditions of bond from an earlier
 5   arrest for making false police reports as a part of an insurance fraud scheme. See
 6
     attached Exhibit One – Notice of Hearing from State Bar of Texas.1
 7

 8

 9

10                                B. ARGUMENT & AUTHORITIES

     1. The TCPA’s Hearing and Ruling Deadlines In This Case
11

12

13
            Based on the November 23, 2018, service of Retzlaff’s Anti-SLAPP motion to

14   dismiss (ECF 13), the TCPA’s deadline for the Court to conduct a hearing on the
15
     motion is January 22, 2019.2
16

17          Should the Court judicially notice that its “docket conditions” do not permit a hearing

18   within 60 days of service of the motion, the hearing deadline in the case at bar would be
19
     statutorily extended by another 30 days, or until February 21, 2019. Tex. Civ. Prac. & Rem.
20
     Code § 27.004(b). The Court had not taken formal judicial notice of its “docket conditions”
21

22   as of the date this request was filed, and Retzlaff has no idea what they might be.
23

24

25
            1
                    FYI – In an attempt to confer with Van Dyke about this emergency notice, Retzlaff
26
     learned that Van Dyke’s phone has been disconnected and he is not receiving any emails.
27
            2
                   A hearing must be held within 60 days of service of the motion, in most cases. Tex.
28   Civ. Prac. & Rem. Code § 27.004(a).
                DEFENDANT’S EMERGENCY NOTICE OF IMPENDING DEADLINES- 3
           Case 2:18-cv-04003-SMB Document 43 Filed 01/04/19 Page 4 of 7



 1         The Court’s statutory deadline to rule on Retzlaff’s TCPA motion is the 30th
 2
     day after the date of the hearing on the motion. Tex. Civ. Prac. & Rem. Code §
 3

 4   27.005(a). See Exhibit 2 –Texas Civil Practices & Remedies Code chapter 27.
 5

 6
     2. The TCPA’s Hearing & Ruling Deadlines Apply In Federal Court
 7

 8         As stated in Retzlaff’s anti-SLAPP motion (ECF 13), the Texas Citizens
 9
     Participation Act applies to this case. Due to Arizona choice-of-law provisions, the
10

11   Texas Anti-SLAPP statute is applicable to this case involving a plaintiff who claims
12
     Texas citizenship and who claims his injuries happened in Texas. Pounders v. Enserch
13
     E&C Inc., 306 P.3d 9, 11-13 (Ariz. 2013); see, e.g., Clifford v. Trump, 2018 U.S. Dist.
14

15   LEXIS 178688, *7-9 (C.D. of Calif. Oct 15, 2018) (applying TCPA to Calif. lawsuit
16
     involving Pres. Trump due to choice-of-law principals).
17

18         The TCPA uses procedural mechanisms to safeguard important substantive
19
     rights. As the Ninth Circuit observed in reaffirming that California’s anti-SLAPP
20
     statute is applicable in federal court:
21

22          Refusing to recognize [the limitations placed on SLAPPs by seven state
            legislatures is] bad policy…. If we ignore how state legislatures have
23
            limited actions under their own laws, we not only flush away state
24          legislatures’ considered decisions on matters of state law, but we also put
            the federal courts at risk of being swept away in a rising tide of frivolous
25
            state actions that would be filed in our circuit’s federal courts.
26
     Makeoff v. Trump University, LLC, 736 F.3d 1180, 1181-87 (9th Cir. 2013).
27

28         The reasoning of the Court’s finding state anti-SLAPP laws applicable in federal
               DEFENDANT’S EMERGENCY NOTICE OF IMPENDING DEADLINES- 4
           Case 2:18-cv-04003-SMB Document 43 Filed 01/04/19 Page 5 of 7



 1   court is consistent with the “outcome determination” test used in this circuit to
 2
     determine whether a state rule or law is procedural or substantive. Cnty. of Orange v.
 3

 4   United States Dist. Court, 784 F.3d 520, 528 (9th Cir. 2015). Under the outcome-
 5   determination test, courts consider whether it would “significantly affect the result of a
 6
     litigation for a federal court to disregard a law of a State that would be controlling in
 7

 8   an action upon the same claim by the same parties in a State court.” Gasperini v. Ctr.
 9
     For Humanities, 518 U.S. 415, 427 (1996). That test, however, “must be guided by
10

11
     ‘the twin aims of the Erie rule: discouragement of forum-shopping and avoidance of

12   inequitable administration of the laws.’” Gasperini, 518 U.S. at 428; see also U.S. ex
13
     rel. Newsham v. Lockheed Missiles & Space Co., 190 F.3d 963, 972-73 (9th Cir. 1999)
14

15   (California’s anti-SLAPP statute furthered “substantive” interests and served dual Erie
16
     purposes).
17

18

19
                                              C. PRAYER
20

21          For these reasons, Retzlaff asks the Court to take immediate notice of the
22
     January 21 deadline to conduct a hearing on Retzlaff’s TCPA anti-SLAPP motion to
23

24   dismiss or, in the alternative, should the Court judicially notice that its “docket conditions”
25   do not permit a hearing within 60 days of service of the motion, the hearing deadline in the
26
     case at bar would be statutorily extended by another 30 days, or until February 21, 2019.
27

28
               DEFENDANT’S EMERGENCY NOTICE OF IMPENDING DEADLINES- 5
           Case 2:18-cv-04003-SMB Document 43 Filed 01/04/19 Page 6 of 7



 1
            Respectfully submitted,
 2

 3

 4

 5

 6

 7   Dated: January 4, 2019           By:_____________________________________
                                            Thomas Retzlaff
 8                                          Defendant, In Pro Per

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
               DEFENDANT’S EMERGENCY NOTICE OF IMPENDING DEADLINES- 6
       Case 2:18-cv-04003-SMB Document 43 Filed 01/04/19 Page 7 of 7



 1                              CERTIFICATE OF SERVICE
 2

 3          I certify that on January 4, 2019, a copy of this document was electronically filed on the

 4   CM/ECF system, which will automatically serve a Notice of Electronic Filing on the following
 5
     attorney in charge for plaintiff Jason Lee Van Dyke:
 6
            Jason L. Van Dyke, pro se, Email: jason@vandykelawfirm.com.
 7
            I certify that Jason L. Van Dyke is a registered CM/ECF user and that service will be
 8

 9   accomplished by the CM/ECF system.

10

11

12

13

14
                                              By:_____________________________
15
                                              Thomas Retzlaff
                                              Defendant, In Pro Per
16

17

18

19

20

21

22

23

24

25

26

27

28
            DEFENDANT’S EMERGENCY NOTICE OF IMPENDING DEADLINES- 7
